Order entered February 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01252-CV

                            NATHAN WEILBACHER, Appellant

                                               V.

                                 MELODIE CRAFT, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-06130-J

                                           ORDER
       We GRANT appellee’s February 13, 2014 agreed second motion to extend the time to

file a brief. Appellee shall file her brief on or before February 28, 2014. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE